Exhibit 10.29m






NON-COMPETITION AND CONFIDENTIALITY COVENANTS


THIS INSTRUMENT is made and given this ___ day of _________ 201__ by
__________(“Participant”) to and for the benefit of Tiffany and Company, a New
York corporation, and its Affiliates, with reference to the following facts and
circumstances:


A.
Participant wishes to receive Equity Awards which might be granted to
Participant in the future or which have been granted to Participant, in each
case on the condition that Participant executes and delivers this instrument,
and is willing to make the promises set forth in this instrument and to execute
and deliver this instrument, in order to be eligible to receive such Equity
Awards.



B.
Participant understands that Equity Awards may be forfeited and any Proceeds of
Equity Awards may become due and payable to Tiffany if Participant breaches the
covenants contained in this instrument.



C.
If Participant is a participant or former participant in the Deferral Plan,
Participant wishes to receive Excess DCRB Contributions; wishes to execute this
instrument pursuant to Section 5.1(C) of such Plan; and understands that any
such Excess DCRB Contributions and Investment Fund performance credited to such
Contributions may be forfeited pursuant to such Plan if Participant breaches the
covenants contained in this instrument.



D.
If Participant is a participant or former participant in the Excess Plan,
Participant wishes to receive a Benefit, as defined in such Plan; wishes to
execute this instrument pursuant to Section 3.12 of such Plan; and understands
that any such Benefit may be forfeited pursuant to such Plan if Participant
breaches the covenants contained in this instrument.



E.
Participant agrees that the benefits recited above, as applicable, in addition
to Participant’s continued or new employment with Tiffany, constitute full and
fair and consideration for the covenants made in this instrument.



NOW THEREFORE, Participant hereby agrees as follows:


1.      Defined Terms. Capitalized terms used herein shall have the meanings
ascribed to them below or in the attached Definitional Appendix:


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.


“Confidential Information” means all confidential or proprietary information or
trade secrets in any form or medium relating in any manner to Tiffany and/or its
business, clients, vendors and suppliers, including but not limited to,
contemplated new products and services, marketing and advertising campaigns,
sales projections, creative campaigns and themes, financial information, budgets
and projections, system designs, employees, management procedures and systems,
employee training materials, equipment, production plans and techniques, product
and materials specifications, product designs and design techniques, client
information (including





--------------------------------------------------------------------------------






purchase history and client identifying information) and supplier and vendor
information (including the identity of suppliers and vendors and information
concerning the capacity of or products or pricing provided by specific suppliers
and vendors); notwithstanding the foregoing, “Confidential Information” shall
not include information that becomes generally publicly available other than as
a result of a disclosure by Participant or that becomes available to Participant
on a non-confidential basis from a Person that to Participant’s knowledge, after
due inquiry, is not bound by a duty of confidentiality. In addition,
notwithstanding the foregoing or anything else contained herein to the contrary,
this instrument shall not preclude Participant from disclosing Confidential
Information to the extent permitted by Sections 3(e), (f) and (g).


“Deferral Plan” means the Tiffany and Company Executive Deferral Plan, as
amended from time to time.


“Duration of Non-Competition Covenant” means the period beginning with the date
of this instrument and ending upon the earlier of (i) the first anniversary of
Participant’s Termination Date or (ii) a Change in Control.


“Equity Awards” means any grant of options to purchase, restricted shares of,
stock units that may be settled in, or stock appreciation rights that may be
measured by appreciation in the value of, the Common Stock of Tiffany & Co.,
including any grants made under the terms of the 2005 Employee Incentive Plan,
the 2014 Employee Incentive Plan or any plan adopted by Tiffany & Co. subsequent
to the date of this instrument including grants made both before and after the
date of this instrument.


“Excess DCRB Contribution” shall have the meaning provided in the Deferral Plan.


“Excess Plan” shall mean the 2004 Tiffany and Company Un-funded Retirement
Income Plan to Recognize Compensation in Excess of Internal Revenue Code Limits,
as amended from time to time.
 
“Investment Fund” shall have the meaning provided in the Deferral Plan.
 
“Jewelry” means jewelry (including but not limited to precious metal or silver
jewelry or jewelry containing gemstones) and watches.


“Notice” shall have the meaning provided in Section 8(d) of this instrument.


“Other Competitive Trade” means (i) the operation of one or more retail outlets
primarily selling one or more of the following: leather goods, sterling silver
goods other than Jewelry, china, crystal, stationery or fragrance, in any city
in the world in which a TIFFANY & CO. store is located at the time in question,
or (ii) the production or development of such products for retail sale,
regardless of where in the world such activities are conducted.


“Proceeds of Equity Award” means, in U.S. dollars, (i) with respect to an Equity
Award of restricted stock or stock units, the value of the shares on the date
the Equity Award vests, and (ii) with respect to an Equity Award that is an
option to purchase or a stock appreciation right, the


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
2

--------------------------------------------------------------------------------





spread between the strike price and the market value for the underlying shares
on the exercise date, in each of cases (i) and (ii) measured by the simple
average of the high and low selling prices of such shares on the principal
market on which such shares are traded as of the vesting or exercise date, as
applicable, if such vesting or exercise date is a trading date (and if such
vesting or exercise date is not a trading date, then as of the trading date next
following the vesting or exercise date).


“Proposed Transaction” shall have the meaning provided in Section 6 of this
instrument.


“Restricted Territory” means the entire world, but if Participant’s position
does not involve global responsibilities or a court of competent jurisdiction
deems such geographic scope to be overly broad, then it means any country and
state where Participant works or with which Participant has material contact; or
with respect to which Participant has responsibility, supervision, and/or
knowledge of the business, customers or other Confidential Information of
Tiffany or any of its Affiliates.


“Retail Jewelry Trade” means the operation of one or more retail outlets
(including stores-within-stores, leased departments or concessions) selling
Jewelry in any city in the world in which a TIFFANY & CO. store is located at
the time in question; provided that, for the purpose of this definition, a
retail outlet will not be deemed engaged in the Retail Jewelry Trade if less
than 5% of the items displayed for sale in such outlet are Jewelry, so that, by
way of example, an apparel store that offers Jewelry as an incidental item would
not be deemed engaged in the Retail Jewelry Trade hereunder.


“Tiffany” means Tiffany and Company, a New York corporation, and if the context
so requires, Tiffany and Company and/or any Affiliate of Tiffany and Company,
such term to be interpreted broadly so as to give rights equivalent to Tiffany
and Company to any Affiliate of Tiffany and Company.


“Wholesale Jewelry Trade” means the sale of Jewelry or gemstones to the Retail
Jewelry Trade, the development or design of Jewelry for sale to the Retail
Jewelry Trade or the production of Jewelry for sale to the Retail Jewelry Trade
regardless of where in the world such activities are conducted.


2.      Non-Competition.


(a)To protect Tiffany’s legitimate protectable interests in, among other things,
the Confidential Information and Tiffany’s business relationships and goodwill,
Participant agrees that, for the Duration of the Non-Competition Covenant,
Participant will not directly or indirectly (whether as a director, officer,
consultant, principal, owner, member, partner, advisor, financier, employee,
agent or otherwise) in the Restricted Territory:


(i)organize, establish, own, operate, manage, control, engage in, participate
in, invest in, permit his/her name to be used by, act as an advisor or
consultant to, render services for (alone or in association with any person,
company, entity or firm, or any division, segment, or part thereof) or otherwise
assist, any person or entity that engages in (or owns, invests in, operates,
manages or controls any venture or enterprise that engages or proposes to


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
3

--------------------------------------------------------------------------------





engage in) (a) the Retail Jewelry Trade, (b) the Wholesale Jewelry Trade or (c)
Other Competitive Trade if Participant has or had responsibility for activities
or operations similar to the Other Competitive Trade while employed by Tiffany;
provided, however, this subsection shall not prohibit an otherwise passive
investment by Participant not exceeding five percent of the outstanding
securities of a publicly traded company;


(ii)employ, attempt to employ or assist anyone in employing any person engaged
or employed by Tiffany or any Affiliate of Tiffany within the then-preceding
twelve (12) months, and with whom Participant had material contact during
his/her employment; or solicit, induce, recruit or encourage any such person
then employed or engaged by Tiffany or an Affiliate of Tiffany to terminate his
or her employment or engagement with Tiffany or such Affiliate; or


(iii)do anything to divert or attempt to divert from Tiffany any business of any
kind, including, without limitation, to solicit or interfere with any customers,
clients, vendors, business partners or suppliers of Tiffany or any Affiliate of
Tiffany, in each case with whom Participant had contact during the twelve
(12)-month period prior to the end of his/her employment or with respect to whom
Participant possesses any Confidential Information.


(b)Participant acknowledges and agrees to follow the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company, including without
limitation any provisions concerning the provision of other services to other
entities or persons while employed by Tiffany.


The provisions of Section 2(a)(i) above shall not apply if Participant’s
employment with Tiffany is terminated by Tiffany for reasons other than Cause.
The provisions of this Section 2 may be waived in whole or in part if deemed by
the Board to be in the best interests of Tiffany or any of its Affiliates;
provided, however, that if Participant is, on or within six months prior to
Participant’s Termination Date, a Senior Officer, then the provisions of this
Section 2 may only be waived by the Committee.


3.      Confidentiality. Participant acknowledges that Participant has had, and
will continue to have, access to Confidential Information, and Participant
agrees that:


(a)During Participant’s employment with Tiffany or any of its Affiliates,
Participant will use Confidential Information only in the performance of his/her
duties for Tiffany and its Affiliates, and shall protect Confidential
Information from disclosure in accordance with the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company;


(b)Upon termination of Participant’s employment with Tiffany or any of its
Affiliates, Participant will return all materials containing or relating to
Confidential Information, together with all other property of Tiffany or its
Affiliates or any of their respective customers. Participant shall not retain
any copies or reproductions of correspondence, memoranda, reports, notebooks,


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
4

--------------------------------------------------------------------------------





drawings, photographs, or other documents relating in any way to the affairs of
Tiffany or its customers, vendors or suppliers;


(c)Participant (i) will not use Confidential Information at any time for his/her
personal benefit, for the benefit of any other person, company, entity or firm,
or in any manner adverse to the interests of Tiffany, and (ii) will not disclose
Confidential Information except to authorized Tiffany personnel, unless Tiffany
expressly consents in advance in writing or unless the Confidential Information
becomes clearly of public knowledge or enters the public domain other than
through an unauthorized disclosure by Participant or through a disclosure not by
Participant which Participant knew or reasonably should have known was an
unauthorized disclosure;


(d)Participant acknowledges and agrees that any electronic accounts that
Participant opens, handles or becomes involved with on Tiffany’s behalf
constitute Tiffany property. Participant will provide all access codes,
passcodes, and administrator rights to Tiffany at any time during or after
his/her employment or on demand;


(e)Notwithstanding this Section 3 or any other provision of this instrument,
nothing prohibits Participant or Participant’s counsel from communicating or
filing a charge with, providing information to, participating in an
investigation or proceeding conducted by, or receiving an award for information
from, any federal, state or local governmental agency or commission or any
self-regulatory organization, in each case without notice to Tiffany.


(f)Further, nothing prohibits Participant, if a former or current U.S. employee,
from disclosing to employees and others (including the media) information about
wages, benefits and other terms and conditions of employment; employee names,
addresses, telephone numbers, and non-
Tiffany email addresses; and employee lists, when exercising statutory rights to
organize or to act for individual or mutual benefit under the National Labor
Relations Act or other laws, or to exercise their rights under other applicable
law.
(g)     Participant acknowledges that Section 7 of the Defend Trade Secrets Act
of 2016 and Title 18, Section 1833 (as amended) of the U.S. Code, provides that
Participant shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or proceeding if such filing is made under seal; or
(iii) to Participant’s attorneys to use such trade secret in connection with a
lawsuit for retaliation by Tiffany for reporting a suspected violation of law,
provided that Participant files any document containing such trade secret under
seal and does not disclose such trade secret, except pursuant to court order. 
  
4.    Forfeiture of Equity Awards and Return of Proceeds of Equity Awards in the
Event of Breach; Forfeiture of Other Applicable Benefits. In the event
Participant breaches Participant’s obligations under Section 2 or 3 above,
Participant shall:


(a)forfeit and lose all rights under any Equity Award, whether or not such
Equity Award shall have vested, and such Equity Award shall thereupon become
null and void;




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
5

--------------------------------------------------------------------------------





(b)immediately pay to Tiffany the Proceeds of Equity Award for (i) each grant of
stock option or stock appreciation right that was exercised and (ii) each grant
of restricted stock or stock units that has vested, in both cases (i) and (ii),
within the period beginning 180 days prior to Participant’s Termination Date and
ending upon the expiration of the Duration of Non-Competition Covenant;


(c)if applicable, forfeit any and all Excess DCRB Contributions and Investment
Fund performance credited to such contributions in Participant’s Deferred
Benefit Accounts that would otherwise be payable to Participant or his
Beneficiary under the Deferral Plan; and promptly repay to Tiffany any amounts
paid from any Excess DCRB Contributions and Investment Fund performance credited
to such contributions in Participant’s Deferred Benefit Accounts that have been
paid to Participant or his Beneficiary under the Deferral Plan prior to such
breach (for purposes of this Section 4(c), capitalized terms shall have the
meanings provided in the Deferral Plan); and


(d)if applicable, forfeit and lose any and all rights to any current or future
Benefit (as defined in the Excess Plan) under the Excess Plan.


5.      Enforcement.


(a)Participant agrees that the restrictions set forth in this instrument are
reasonable and necessary to protect the goodwill and other legitimate business
interests of Tiffany. If any of the provisions set forth herein is deemed
invalid, illegal or unenforceable based upon duration, geographic scope or
otherwise, Participant agrees that such provision shall nonetheless remain valid
and fully effective, but will be considered modified to make it enforceable to
the fullest extent permitted by law. In the event that one or more of the
provisions contained in this instrument shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, then (i) it shall be enforced to the fullest extent permitted
under applicable law, and (ii) such unenforceability shall not affect any other
provision of this instrument, but this instrument shall then be construed as if
such unenforceable portion(s) had never been contained herein.


(b)In the event of breach or threatened breach by Participant of the provisions
set forth in this instrument, Participant acknowledges that Tiffany will be
irreparably harmed and that monetary damages (including loss of the Benefit)
shall be an insufficient remedy to Tiffany. Therefore, Participant consents to
the enforcement of this instrument by means of temporary or permanent injunction
and other appropriate equitable relief in any competent court, without Tiffany
being required to post a bond or other security, in addition to any other
remedies Tiffany may have under this instrument, applicable law or otherwise.


6.      Procedure to Obtain Determination. Should Participant wish to obtain a
determination that any proposed employment, disclosure, activity, arrangement or
association (each a “Proposed Transaction”) is not prohibited hereunder,
Participant shall direct a written request to the Board. Such request shall
fully describe the Proposed Transaction. Within 30 days after receipt of such
request, the Board may (a) issue such a determination in writing, (b) issue its


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
6

--------------------------------------------------------------------------------





refusal of such request in writing, or (c) issue a written request for more
written information concerning the Proposed Transaction. In the event that
alternative (c) is elected (which election may be made on behalf of the Board by
the Legal Department of Tiffany without action by the Board), any action on
Participant’s request will be deferred for ten (10) days following receipt by
said Legal Department of the written information requested. Failure of the Board
to act within any of the time periods specified in this Section 6 shall be
deemed a determination that the Proposed Transaction is not prohibited
hereunder. A determination made or deemed made under this Section 6 shall be
limited in effect to the Proposed Transaction described in the submitted
materials and shall not be binding or constitute a waiver with respect to any
other Proposed Transaction, whether proposed by such Participant or any other
Person. In the event that Participant wishes to seek a determination that
employment with a management consulting firm, an accounting firm, a law firm or
some other provider of consulting services to a wide variety clients will not be
prohibited hereunder should such firm, at some unspecified time, provide
services to a Person in the Retail Jewelry Trade or the Wholesale Jewelry Trade,
Participant may seek a determination hereunder; in submitting such a Proposed
Transaction, Participant should specify the extent that Participant will be
involved in or can be excluded from involvement in the provision of such
services. In making any determination under this Section 6, the Board shall not
be deemed to be acting as a fiduciary with respect to Participant or any
beneficiary of Participant and shall be under no obligation to issue a
determination that any Proposed Transaction is not prohibited hereunder. If
Participant is a Senior Officer at the time any determination under this Section
6 is requested, such a request shall be directed to the Committee, and actions
and determinations described in this Section 6 shall be conducted by such
Committee.


7.      Arbitration and Equitable Relief.      Participant and Tiffany agree
that any and all disputes arising out or relating to the interpretation or
application of this instrument, including any dispute concerning whether any
conduct is in violation of Section 2 or 3, shall be subject to arbitration under
the then existing Employment Arbitration Rules of the American Arbitration
Association. Arbitration proceedings shall be conducted by one arbitrator
mutually selected by Participant and Tiffany or, if the parties are unable to
agree, the default selection procedure of such Rules. Unless the parties agree
otherwise, the location of the arbitration proceedings will be no more than 45
miles from the last principal place of Participant’s employment with Tiffany;
however, if Participant’s last principal place of employment was outside the
U.S., then the location will be New York, New York. Without limit to the
arbitrator’s general authority, the arbitrator shall have the right to order
reasonable discovery and decide dispositive motions. The final decision of the
arbitrators shall be binding and enforceable without further legal proceedings
in court or otherwise, provided that either party to such arbitration may enter
judgment upon the award in any court having jurisdiction. The final decision
arising from the arbitration shall be accompanied by a written opinion and
decision which shall state the essential findings of fact and conclusions of
law. The cost of the arbitrator and the arbitration shall be borne by Tiffany,
but each party to the arbitration shall bear its own attorney’s fees.
Notwithstanding any provision
in this Section 7, the requirement to arbitrate disputes shall not apply to any
action to enforce this instrument by means of temporary or permanent injunction
or other appropriate equitable relief, in which case the parties expressly
consent to such a dispute being brought in a court of law with competent
jurisdiction.




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
7

--------------------------------------------------------------------------------





8.      Miscellaneous Provisions.     


(a)Tiffany may assign its rights to enforce this instrument to any of its
Affiliates. Participant understands and agrees that the promises in this
instrument are for the benefit of Tiffany and its Affiliates and for the benefit
of their successors and assigns.


(b)Any determination made by the Board under Section 6 above shall bind Tiffany
and its Affiliates.


(c)The laws of the State of New York, without giving effect to its conflicts of
law principles, govern all matters arising out of or relating to this instrument
and all of the prohibitions and remedies it contemplates, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.


(d)Each Person giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this instrument shall give the
Notice in writing and use one of the following methods of delivery (each of
which for purposes of this instrument is a writing): personal delivery;
registered or certified mail, in each case postage prepaid and return receipt
requested; or nationally recognized overnight courier, with all fees prepaid.


(e)Each Person giving a Notice shall address the Notice to the recipient at the
address given on the signature page of this instrument or to a changed address
designated in a Notice.


(f)A Notice is effective only if the person giving the Notice has complied with
subsections (d) and (e) and if the recipient has received the Notice. A Notice
is deemed to have been received upon receipt as indicated by the date on the
signed receipt; provided, however, that if the recipient rejects or otherwise
refuses to accept the Notice, or if the Notice cannot be delivered because of a
change in address for which no Notice was given, then upon such rejection,
refusal or inability to deliver, such Notice will be deemed to have been
received. If any Notice is received after 5:00 p.m.on a business day where the
recipient is located, or on a day that is not a business day where the recipient
is located, then the Notice shall be deemed received at 9:00 a.m. on the next
business day where the recipient is located.


(g)This instrument shall not be amended except by a subsequent written
instrument that has been executed by Participant and on behalf of Tiffany by a
duly authorized officer of Tiffany. Participant’s obligations under this
instrument may not be waived, except pursuant to a writing executed on behalf of
Tiffany or as otherwise provided in Section 6 above.


(h)All prior and contemporaneous negotiations, agreements between the parties or
instruments executed by Participant concerning post-employment restrictive
covenants applicable to Participant are expressly merged into and superseded by
this instrument; provided, however, that in the event Participant is subject to
restrictive covenants set forth in an individual employment or similar
agreement, such covenants shall remain in force and effect and, to the extent
there is a conflict between the preexisting covenants and the covenants set
forth herein, the covenants set forth herein shall supersede and govern only
with respect to application and enforcement of the provisions set forth in
Section 4 above.




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
8

--------------------------------------------------------------------------------





(i)Any reference in this instrument to the singular includes the plural where
appropriate, and any reference in this instrument to the masculine gender
includes the feminine and neuter genders where appropriate. The descriptive
headings of the sections of this instrument are for convenience only and do not
constitute part of this instrument.


IN WITNESS WHEREOF, this instrument has been executed on the date first written
above.




Participant




__________________________
Name:
    
Notice Address :


__________________________


__________________________


__________________________




Accepted and agreed (as to Section 7 only)


Tiffany and Company






By:______________________
Name:
Title:


Notice Address :


The Board of Directors
Tiffany and Company
Care of:     
Legal Department
200 Fifth Avenue
New York, NY 10022     


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
9

--------------------------------------------------------------------------------







Appendix I -- Definitions
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.
“Cause” shall mean a termination of employment which is the result of:


(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;

(ii)
Participant's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant's fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.



For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without


Form of Non-Competition and Confidentiality Covenants, January 19, 2017
10

--------------------------------------------------------------------------------





reasonable belief that his or her action or omission was in the best interests
of, Parent or any Affiliate of Parent.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or



(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
11

--------------------------------------------------------------------------------





“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.


“Common Stock” shall mean the common stock of Parent.


“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a Disability
unless Participant fails to return to full-time performance of Participant’s
duties with Employer within thirty (30) days after Employer delivers a written
notice to Participant advising Participant of the impending termination of his
or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.
    
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer or the Committee of
Parent Board that Parent’s financial performance or Participant’s personal
performance did not warrant a greater payout;





Form of Non-Competition and Confidentiality Covenants, January 19, 2017
12

--------------------------------------------------------------------------------





(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder.  If Employer
fails to cure such event or condition, Participant’s termination for Good Reason
shall be effective immediately following the end of such 30-day cure period (or
any such longer period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
13

--------------------------------------------------------------------------------





“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)
the dissolution or liquidation of Tiffany & Co.;



(ii)
a reorganization, merger or consolidation of Tiffany & Co. with one or more
Persons as a result of which Tiffany & Co. goes out of existence or becomes a
subsidiary of another Person; or



(iii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of Tiffany & Co. by another Person;



provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.




Form of Non-Competition and Confidentiality Covenants, January 19, 2017
14